Title: From John Adams to P. Mallet, 10 November 1801
From: Adams, John
To: Mallet, P.



Sir
Quincy Nov 10 1801

I have received the letter you did me the honor to write me on the 20 Oct and have communicated its melancholly contents to the mother and other relations of the deceased Mr. William Smith. They all sympathize with you in your affliction.—I know nothing of Mr Smiths affairs and I cannot learn that any of his relations are better acquainted with them. They desire that their respects may be presented to you and your family—with those of your most obedient servant
